1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                  Case No. 2:13-cv-0655-JCM-DJA
7          Petitioner,
                                                          ORDER GRANTING MOTION
8            v.                                           FOR EXTENSION OF TIME
                                                          (ECF NO. 65)
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13          In this capital habeas corpus action, the petitioner, Randolph L. Moore, filed a second
14   amended habeas petition on July 15, 2019 (ECF No. 59). After a 32-day extension of time,
15   Respondents’ respond to the second amended petition was due October 15, 2019. See Order
16   entered February 5, 2019 (ECF No. 51); Order entered September 10, 2019 (ECF No. 64).
17          On October 9, 2019, Respondents filed a motion for extension of time (ECF No. 65),
18   requesting a second extension of time, this one 62 days, to December 16, 2019, to respond to
19   Moore’s second amended petition. Respondents’ counsel states that the extension of time is
20   necessary because of the complexity of this case and his obligations in other cases. Moore does
21   not oppose the motion for extension of time.
22          The Court finds that Respondents’ motion for extension of time is made in good faith and
23   not solely for the purpose of delay, and that there is good cause for the extension of time
24   requested.
25          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time
26   (ECF No. 65) is GRANTED. Respondents will have until and including December 16, 2019, to
27   respond to the petitioner’s second amended habeas petition.
28   ///
                                                      1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

3

4                 October
            DATED THIS ___18,
                           day2019.
                               of ______________________, 2019.
5

6
                                                         JAMES C. MAHAN,
7                                                        UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
